Rhodes, C. J.,
delivered the opinion of the Court:
The defendant was notified by his attorney, that unless his fees were paid, he would not further conduct the defense to the action; and the fees not being paid, he gave no further attention to the case. The defendant neither retained another attorney nor appeared in the action in person. This was gross negligence on his part, and he was not entitled to a new trial, on the ground that he was surprised by the nonattendance of his attorney, when the cause was called for trial.
Order reversed and cause remanded.